Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-17 are pending.  Claims 1-9 are the subject of this NON-FINAL Office Action.  Claims 10-17 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-9) with traverse in the reply filed on 08/11/2022 is acknowledged.  Applicants argue that “each of those claims recites a ‘method for identifying and quantifying the growth of antibiotic resistant or sensitive bacteria’ that includes ‘culturing’ or ‘mixing’ the ‘unidentified bacteria in a first broth comprising an antibiotic’ and ‘culturing’ or ‘mixing’ the ‘unidentified bacteria in a second broth substantially free of the antibiotic.’”  However, even if this was the technical feature, it is not a special technical feature because it is not novel for the reasons explained below.  Yet, the technical feature of using melt curves for bacteria identification, and DNA quantification for antibiotic resistance and/or sensitivity detection is not inventive as explained below.  Thus, the restriction requirement is still deemed proper and is therefore made FINAL.  
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 

Objection to Specification
The specification is objected to because page 17 references color lines in Figures 5-7; however, Figures 5-7 are not color drawings.  See MPEP § 608.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the delta Cq/Ct in claims 8-9 are unclear because Cq/Ct are relative to specific assays, conditions, and machines used.  Claims 8-9 recite “wherein the unidentified bacteria is antibiotic resistant when Cq [AKA Ct] differences between the bacteria growth in the first broth and the bacteria growth in the second broth are less than 1.7”; and “wherein the unidentified bacteria is antibiotic sensitive when Cq differences between the bacteria growth in the first broth and the bacteria growth in the second broth are more than 1.7.”  However, Cq/Ct are strictly dependent on particular assay used, assay conditions, and machines used.  In fact, 
In the analysis of quantitative PCR (qPCR) data, the quantification cycle (Cq) indicates the position of the amplification curve with respect to the cycle axis. Because Cq is directly related to the starting concentration of the target, and the difference in Cq values is related to the starting concentration ratio, the only results of qPCR analysis reported are often Cq, ΔCq or ΔΔCq values. However, reporting of Cq values ignores the fact that Cq values may differ between runs and machines, and, therefore, cannot be compared between laboratories. Moreover, Cq values are highly dependent on the PCR efficiency, which differs between assays and may differ between samples. Interpreting reported Cq values, assuming a 100% efficient PCR, may lead to assumed gene expression ratios that are 100-fold off. This review describes how differences in quantification threshold setting, PCR efficiency, starting material, PCR artefacts, pipetting errors and sampling variation are at the origin of differences and variability in Cq values and discusses the limits to the interpretation of observed Cq values. These issues can be avoided by calculating efficiency-corrected starting concentrations per reaction. The reporting of gene expression ratios and fold difference between treatments can then easily be based on these starting concentrations.
[ . . . ]
In this review, we will describe and discuss how reported qPCR results are biased by ignoring the dependence of Cq on amplification efficiency, how the setting of the quantification threshold leads to differences and variability in the observed Cq values and how unavoidable pipetting errors and sampling variation as well as PCR-affecting contaminants hamper the interpretation of reported Cq values. Taken together, these issues can all vary between samples, assays, plates and laboratories. As a consequence, a meaningful interpretation of the results of a qPCR experiment is only possible when all of these factors are taken into account.

(Ruiz-Villalba, Use and Misuse of Cq in qPCR Data Analysis and Reporting, Life (Basel). 2021 May 29;11(6):496. doi: 10.3390/life11060496, Abstract & pg. 3).  In other words, it is unclear under what conditions using ΔCq 1.7 can be used to determine antibiotic resistance and sensitivity.  

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. § 103 as being unpatentable over FRALEY (US 2021/0241857) and Velez et al, Massively parallel digital high resolution melt for rapid and absolutely quantitative sequence profiling, Scientific Reports volume 7, Article number: 42326 (2017), 02/08/2017, in view of DAVID (US 2019/0169680) and Rolain et al. (Real-time PCR for universal antibiotic susceptibility testing, Journal of Antimicrobial Chemotherapy (2004) 54, 538–541, DOI: 10.1093/jac/dkh324, Advance Access publication 1 July 2004).
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to combine detection of bacterial antibiotic sensitivity and resistance to identification of bacterial strain to increase assay efficiency with a reasonable expectation of success.  
Velez is the NPL from which FRALEY stems; thus, Velez is used to clarify what FRALEY teaches.
First, as to HRM to identify bacterial strains in claims 1 and 6, FRALEY and Velez make clear that this is well-known in the art.  Velez explains that numerous groups have done this (pg. 2).  As to claims 1 and 6, the technique of FRALEY and Velez teaches identifying the species of unidentified bacteria by determining a first HRM melting curve of the amplified DNA of the unidentified bacteria and comparing it to one or more HRM melting curves of PCR amplicons of known bacteria stored in a computer wherein a species is identified when the first melting curve of the amplified bacteria is equivalent to the one or more melting curves of PCR amplicons stored in the computer (Velez, Abstract, Figures; FRALEY, Figs. 3-6).
As to claims 2-4, FRALEY teaches bacterial isolation from blood sample (paras. 0125, 0132; see also Valez, pg. 11).
Neither FRALEY nor Valez explicitly teach culturing the unidentified bacteria in a first broth comprising an antibiotic for 15 minutes to 24 hours, culturing the unidentified bacteria in a second broth substantially free of the amplifying DNA of the unidentified bacteria in the first and second broth using polymerase chain reaction (PCR) forming amplified DNA that is quantified and correlates with the unidentified bacteria growth, identifying the antibiotic sensitivity or resistance of the unidentified bacteria by comparing the bacteria growth in the first broth with the bacteria growth in the second broth using qPCR (claims 1, 5 and 7).
However, first, FRALEY and Velez suggest to combine the above HRM technique with detection techniques to determine antibiotic sensitivity and resistance to increase assay, diagnosis and treatment efficiency.  Velez states 
The capabilities of our microfluidic U-dHRM system could impact infectious disease detection applications like neonatal bacteremia, where speed, breadth of detection, and sensitivity are critical factors. Clinical microbiology relies on lengthy culture-based assays to diagnose bacteremia, which has a high mortality rate that increases with every hour a patient goes undiagnosed and imprecisely treated. Polymicrobial bacteremia is associated with an even higher mortality rate than monomicrobial infection, highlighting the need to detect multiple organisms sensitively, and simultaneously. Immediate conservative treatment with broad-spectrum intravenous antibiotic therapy is typically initiated without any diagnostic information, leading to inaccurate and overtreatment as well as misuse of multiple antibiotics giving rise to the emergence of drug resistant pathogens. The ability to identify bacterial organisms in a blood sample within hours could change clinical practice by providing diagnostic information in time to alter treatment decisions. Retrospective studies also suggest that absolute quantification of bacterial genomic load in patients may be useful to assess severity of infection and to predict prognosis4. The detection of microbial DNA in clinical samples is typically challenged by the excess of human DNA compared to pathogen DNA, which can contribute to PCR reaction inhibition4,40,41,42. DPCR has been shown to decrease the impact of inhibitory substances43. Likewise, we find that U-dHRM detection of microbial DNA in mock blood samples is not inhibited by high human DNA background or inhibitors carried over in the DNA extraction from blood. This suggests that our device could have exciting implications in the clinical setting. Future work will focus on optimizing and validating our U-dHRM technology on patient-derived clinical samples

(pg. 10; see also FRALEY, para. 0122).  This is a clear suggestion to combine U-dHRM with other known digital and PCR-based techniques to determine antibiotic sensitivity and resistance.
To this end, a skilled artisan would have been very familiar with techniques that utilize qPCR, including digital qPCR, to quantify bacteria from different treatment conditions/cultures to determine antibiotic resistance and/or sensitivity.  For example, Rolain exemplifies the state of the art as to qPCR to determine bacteria antibiotic resistance and/or sensitivity.  Rolain teaches obtaining a biological sample of a subject comprising unidentified bacteria; culturing the unidentified bacteria in a first broth comprising an antibiotic for 1-4 hours; culturing the unidentified bacteria in a second broth substantially free of the amplifying DNA of the unidentified bacteria in the first and second broth using qPCR; identifying the antibiotic sensitivity or resistance of the unidentified bacteria by comparing the bacteria growth in the first broth with the bacteria growth in the second broth (pgs. 538-40).  This allows more rapid testing of antibiotic resistance and sensitivity (Abstract; Discussion).  Furthermore, skilled artisans have applied this technique to digital formats (just like in FRALEY and Velez) to further increase sensitivity and specificity.  For example, DAVID teaches growing samples in different treatment conditions (antibiotics vs. untreated) in emulsion droplets (digital), then using the droplets to perform qPCR to determine amounts of bacterial DNA, then using the DNA amounts to determine antibiotic resistance or susceptibility to resistance (i.e. sensitivity) (Abstract, paras. 0011-23, 0059-75, Example 2).  Digital PCR, and digital methods are well-known to increase sensitivity and quantification power (Velez, pgs. 2, 4, 9-10).  In other words, a skilled artisan would have been motivated to combine dU-HRM and qPCR (including digital qPCR) in order to both identify bacteria strains and determine antibiotic resistance and/or sensitivity, thus increasing assay, diagnosis and treatment efficiency, sensitivity and specificity.
In sum, it would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to combine known techniques to achieve known results with a reasonable expectation of success

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637